Per Curiam.
This action was to compel the respondent to perform certain duties claimed to devolve upon him by virtue of his office. In State v. Moores, 55 Neb. 480, it was held that the act of the legislature of 1897 (Session Laws 1897, p. 124, cli. 10, seas. 166-168), in so far as it assumes to confer authority upon the governor to appoint fire and police commissioners in cities of the metro*584politan class,- is void. The duty of wbich it is now sought' to compel the performance depends for its exercise upon the force of the statute above referred to, and,-as the statute is void, no such duty exists, and therefore its per-, formance cannot be controlled by mandamus. The writ is 'therefore
Denied.